DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement filed 10/04/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. In particular, the copy of “Extended European Search Report for European Patent Application No. 21163595.8 dated August 26, 2021” was missing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 – 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bain et al. US 2016/0075028 (hereinafter Bain).

Regarding claim 14, Pikna teaches: a method of making a scarf repair guide for repairing a laminated material of a part ([0070] - - the tool path that directing a device to remove structural defect is interpreted as a scarf repair guide; [0006] - - scarf repair damaged laminate structure), the method comprising:
scanning at least a portion of the part containing an abnormality ([0069] - - 1st and 2nd scan);
generating data corresponding with the abnormality in response to scanning at least the portion of the part containing the abnormality ([0069] - - a three-dimensional point cloud of structural defect generated based on data received during the 1st and 2nd scans);

making the scarf repair guide based on the digital scarf repair model ([0070] - - generate a tool path that directing robotic device to remove structural defect; the tool path is the scarf repair guide).

Regarding claim 15, Bain teaches all the limitations of the base claims as outlined above. 

Bain further teaches: generating a computer-aided design (CAD) model of at least the abnormality in the part based on the data corresponding with the abnormality, and wherein the digital scarf repair model is generated based on the CAD model ([0036] - - the three-dimensional point cloud is used to generate CAD data, CAD data is a CAD model).

Regarding claim 16, Bain teaches all the limitations of the base claims as outlined above. 

Bain further teaches: the data corresponding with the abnormality comprises an orientation of the part, a location of the abnormality on the part, and a shape of the abnormality ([0070] - - patch area, patch shape; [0071] - - location of defect).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pikna US 2002/0053371 (hereinafter Pikna) in view of Bain et al. US 2016/0075028 (hereinafter Bain).

Regarding claim 1, Pikna teaches: a duplicator assembly for forming a first void in a material of a part that matches a second void in a guide, the duplicator assembly comprising:
an arm, comprising a first end portion and a second end portion, wherein the first end portion is spaced apart from the second end portion (Fig. 1, [0027] - - bar 24 is an arm);
a probe, fixed to the first end portion of the arm and configured to trace the second void in the guide (Fig. 1, [0028] - - stylus 36 is a probe; article 40 is a guide); and
a milling tool, fixed to the second end portion of the arm such that the milling tool is co-movably coupled with the probe via the arm (Fig. 1, [0028] - - cutting tool 34 is a milling tool).

But Pikna does not explicitly teach: scarf repair a laminated material;

However, Bain teaches: scarf repair a laminated material ([0006] - - scarf repair damaged laminate structure);

Pikna and Bain are analogous art because they are from the same field of endeavor.  They all relate to cutting a structure.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above duplicator Pikna, and incorporating scarf repair laminated material, as taught by Bain.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve removing damaged area from the structure, as suggested by Bain ([0006]).

Regarding claim 2, the combination of Pikna and Bain teaches all the limitations of the base claims as outlined above. 

Pikna further teaches: a handle fixed to the first end portion, wherein the handle is co-movably coupled with the probe (Fig. 1, [0030] - - handle 42).

Regarding claim 3, the combination of Pikna and Bain teaches all the limitations of the base claims as outlined above. 

Pikna further teaches: 
the probe is movable relative to the arm in response to a contour change of the second void in the scarf repair guide (Fig. 1, [0039] - - stylus traces over article);
the milling tool is pivotably coupled with the second end portion (Fig. 18 & Fig. 19, [0029] - - cutting tool and stylus can be rotated about axes F and F’); and


Regarding claim 4, the combination of Pikna and Bain teaches all the limitations of the base claims as outlined above. 

Pikna further teaches: an articulatable arm coupled to the arm, wherein the articulatable arm is manually movable relative to the part and the scarf repair guide to manually move the arm relative to the part and the scarf repair guide (Figs. 1-4, [0027] - - the combination of the post 14, arm 16, arm 22, slide 18, spring 30, end bars 26, 28 are an articulatable arm).

Regarding claim 5, the combination of Pikna and Bain teaches all the limitations of the base claims as outlined above. 

Pikna further teaches: the articulatable arm is manually movable about at least three axes of rotation such that the probe and the milling tool are manually movable about the at least three axes of rotation (Figs, 1-4, Fig. 6, [0029] - - frame can rotate vertically about axis B-B’, axis D-D’, axis E-E’; cutting tool and stylus can be rotated about axes F and F’).

Regarding claim 6, the combination of Pikna and Bain teaches all the limitations of the base claims as outlined above. 

Pikna further teaches:
the arm, the probe, and the milling tool form an arm assembly (Fig. 1); and
the arm assembly is selectively releasably coupled to the articulatable arm (Fig. 1 - - arm 24 can rotate, it is not soldered to end bars; thus it is releasably coupled to the end bars 26 and 28).

Regarding claim 17, Pikna teaches: a method of repairing a material of a part, the method comprising:
tracing a second void, of a guide non-movably fixed relative to the part, with a probe ([0029] - - stylus traces over article; workpiece is the part);
co-moving a milling tool with the probe as the probe traces the second void ([0028] - - duplicate the article into workpieces); and
removing the material of the part with the milling tool as the milling tool co-moves with the probe to form a first void in the material of the part that matches the second void in the guide ([0028] - - duplicate the article into workpieces, cutting tool 34 is a milling tool).

But Pikna does not explicitly teach: scarf repair a laminated material;

Bain teaches: scarf repair a laminated material ([0006] - - scarf repair damaged laminate structure);

Pikna and Bain are analogous art because they are from the same field of endeavor.  They all relate to cutting a structure.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Pikna, and incorporating scarf repair laminated material, as taught by Bain.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve removing damaged area from the structure, as suggested by Bain ([0006]).

Regarding claim 18, the combination of Pikna and Bain teaches all the limitations of the base claims as outlined above. 

Pikna further teaches: the step of tracing the second void with the probe comprises moving the probe according to any one of at least three degrees of freedom; and the step of co-moving the milling tool comprises movement of the milling tool according to any one of the at least three degrees of freedom (Figs, 1-4, Fig. 6, [0029] - - frame can rotate vertically about axis B-B’, axis D-D’, axis E-E’; cutting tool and stylus can be rotated about axes F and F’).

Regarding claim 19, the combination of Pikna and Bain teaches all the limitations of the base claims as outlined above. 

Pikna further teaches: 
the step of tracing the second void with the probe comprises pivoting the probe in response to a contour change of the second void in the scarf repair guide (Fig. 18 & Fig. 19, [0029] - - cutting tool and stylus can be rotated about axes F and F’); and
the step of co-moving the milling tool comprises co-pivoting the milling tool with the probe (Fig. 18 & Fig. 19, [0029] - - cutting tool and stylus can be rotated about axes F and F’).

Regarding claim 20, the combination of Pikna and Bain teaches all the limitations of the base claims as outlined above. 

Pikna further teaches: the step of tracing the second void with the probe comprises manually moving the probe along the second void ([0036] - - user manipulates the stylus so that tracing tip traces the shape of article).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pikna US 2002/0053371 (hereinafter Pikna) in view of Stenbaek et al. US 2011/0036482 (hereinafter Stenbaek).

Regarding claim 7, Pikna teaches: a system for forming a first void in a material of a part to repair the part, the system comprising:
a scarf repair guide, non-movably fixed relative to the part and comprising a second void, wherein the first void matches the second void (Fig. 1, duplicator); and
an arm assembly, comprising:
an arm, comprising a first end portion and a second end portion, wherein the first end portion is spaced apart from the second end portion (Fig. 1, [0027] - - bar 24 is an arm);
a probe, fixed to the first end portion of the arm and configured to trace the second void in the scarf repair guide (Fig. 1, [0028] - - stylus 36 is a probe; article 40 is a guide); and
a milling tool, fixed to the second end portion of the arm such that the milling tool is co-movably coupled with the probe via the arm, wherein the milling tool is configured to form the first void in the part to match the second void in the scarf repair guide as the probe traces the second void in the scarf repair guide (Fig. 1, [0028] - - cutting tool 34 is a milling tool).

But Pikna does not explicitly teach: scarf repair a laminated material;

However, Stenbaek teaches: scarf repair a laminated material ([0049] - - repairing fibre composite; fibre composite is a laminated material;);

Pikna and Stenbaek are analogous art because they are from the same field of endeavor.  They all relate to cutting a structure.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above duplicator assembly, as taught by Pikna, and incorporating scarf repair laminated material, as taught by Stenbaek.  

One of ordinary skill in the art would have been motivated to do this modification in order to remove material to obtain a recess having a predefined shape on the part, as suggested by Stenbaek ([0056]).

Regarding claim 13, the combination of Pikna and Stenbaek teaches all the limitations of the base claims as outlined above. 

Pikna further teaches: the arm assembly is further configured to form the first void in a surface of the part (Fig. 1, [0028] - - cutting tool to cut the work piece); and

Stenbaek further teaches: the scarf repair guide is non-movably attached to the surface of the part (Fig. 7, [0056] - - holding means to hold the template towards the surface of the part).

Pikna and Stenbaek are combinable for the same rationale as set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.